 Case 18-01297        Doc 391     Filed 03/20/19 Entered 03/21/19 08:19:13              Desc Main
                                   Document     Page 1 of 2


                       UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF IOWA


 IN RE:                                               Chapter 11
 VEROBLUE FARMS USA, INC., ET AL., Case No. 18-01297
      Debtor.



    Order Approving Amended Disclosure Statement (Doc. 365); Fixing Time for Filing
     Acceptances or Rejections of Plan (Ballots); Fixing Time for Filing Objections to
         Confirmation of the Plan (Doc. 364); Combined with Notice Thereof and
                          Notice of Final Confirmation Hearing
         A Disclosure Statement (Doc. 365) under chapter 11 of the Bankruptcy Code having been
filed by the Debtor on March 13, 2019 referring to an Amended Joint Chapter 11 Plan (Doc. 364)
under chapter 11 of the Code filed by the Debtor-in-Possession on March 13, 2019 and it having
been determined after review of a redline copy of the Disclosure Statement (Doc. 365) comparing
it to the original Disclosure Statement (Doc. 192) filed herein on December 10, 2018 and having
reviewed a redline comparison of the Plan (Doc. 191) filed on December 12, 2018 with the Plan
(Doc. 364) finds that the Plan (Doc. 364) incorporates the settlement with the Unsecured Creditors
Committee and the Disclosure Statement (Doc. 365) contain adequate information. The Court has
previously entered its order Granting the Debtors’ Motion to Shorten Notice of Chapter 11 Plan
Voting and Objections to Plan:

       IT IS ORDERED, and notice is hereby given, that:

A. The Disclosure Statement (Doc. 365) filed by the Debtor-in-Possession dated March 13, 2019
is approved.

B. Friday, April 12, 2019 is fixed as the last day for filing written acceptances or rejections of the
plan referred to above (Ballots).

C. The Amended Plan (Doc. 364) together with the Disclosure Statement (Doc. 365) and a ballot
conforming to Ballot for Accepting or Rejecting Plan of Reorganization shall be mailed to
creditors, equity security holders, and other parties in interest, and shall be transmitted to the
United States trustee, as provided in Fed. R. Bankr. P. 3017(d).

D. April 17, 2019 is fixed for the hearing on confirmation of the plan.

E. April 12, 2019 is fixed as the last day for filing and serving pursuant to Fed. R. Bankr. P.
3020(b)(1) written objections to confirmation of the plan.




                                                  1
 Case 18-01297      Doc 391     Filed 03/20/19 Entered 03/21/19 08:19:13          Desc Main
                                 Document     Page 2 of 2


        IT IS FURTHER ORDERED, that a Final confirmation hearing shall be held on the
17th day of April 2019 at 10:00 o’clock a.m. in the Bankruptcy Courtroom located in the United
States Courthouse, Sixth Floor, 111 7th Avenue SE, Cedar Rapids, Iowa 52401.

Dated and Entered:
                                                   _________________________
                                                   Thad J. Collins, Chief Bankruptcy
   March 20, 2019
                                                   Judge Northern District of Iowa



Order Prepared by:
Joseph A. Peiffer AT0006160
Attorney for Debtors

Order Approved as to Form and Substance


/s/ Thomas Fawkes
Thomas Fawkes,
Counsel for Unsecured Creditor’s Committee




                                              2
